DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, and 7-9 have been amended.  Claim 5 is cancelled.  Claims 1-4 and 6-9 are pending in the instant application.

Priority
This application is a national phase entry under 35 U.S.C. § 371 of International Application No. PCT/KR2019/010417 filed August 16, 2019, which claims priority to Korean Patent Application No. 10-2018-0139898 filed on November 14, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 09/03/2021, 04/27/2021, 03/15/2021, and 06/18/2020 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, claims 6 and 7 both depend on cancelled claim 5.  Therefore, claims 6 and 7 are indefinite.   Claim 8 depending on claim 7 is rejected accordingly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,803,880 (“the `880 patent”) to Torii et al.


	
Determination of the scope and content of the prior art (MPEP §2141.01)	
Example 2 of the `880 patent discloses a method of a method for preparing a super absorbent polymer comprising: in a reactor vessel which was composed of a lid and a twin-arm type stainless kneader (content volume of 10 liters) jacketed and provided with two sigma blades, a reaction liquid was prepared by dissolving 11.9 g (0.1 mol %) of polyethyleneglycol diacrylate (i.e. an internal crosslinking agent) and 18.23 g of disodium hydrogenphosphite pentahydrate (i.e. a polymerization initiator) in 5416 g of an aqueous solution of sodium acrylic acid having monomer concentration of 39 wt % and a neutralization ratio of 71 mol % (i.e. a water-soluble ethylenically unsaturated monomer having an acidic group of which at least a part is neutralized); the reaction liquid was deaerated for 30 minutes under a nitrogen gas atmosphere; then, 29.36 g of a 10 wt % sodium persulfate aqueous solution and 24.47 g of a 0.1 wt % L-ascorbic acid aqueous solution were added to the reaction liquid with stirring. About one minute later, polymerization started. The polymerization was carried out at a temperature in  crushing gels generated via the polymerization. After 30 minutes from the start of the polymerization, a hydrogel cross-linked polymer was removed from the reactor vessel. The obtained hydrogel cross-linked polymers were in a form (shape) of small pieces having a diameter of less than or equal to about 5 mm. The small pieces of hydrogel cross-linked polymer were spread (scattered) on a 50-mesh metal wire (mesh size: 300 μm), and was dried by hot air of 180 °C for 50 minutes.  The water-absorbing resin obtained was pulverized with the roll mill and was classified with JIS standard sieves whose mesh sizes were 710 μm and 150 μm, so as to adjust the particle size distribution of the water-absorbing resin. In this way, water-absorbing resin was obtained.  In addition, the `880 patent discloses the water absorbent used in the water-absorbing sanitary material with 90% by weight or more of the particles have a diameter less than 850 μm but not less than 150 μm (col. 28, lns. 13-28).  The `880 patent discloses the water-absorbing resin is obtained by crushing with a crushing machine, if necessary. The crushing machine is not particularly limited but the following machines may be used as the crushing machine, for example: a roll-type crushing machine such as a roll mill; a hummer-type crushing machine such as a hummer mill; an impact-shock applying type crushing machine, a cutter mill, a turbo grinder, a ball mill, a flush mill, and the like. The crushing may be carried out sequentially twice or more (that is, the crushing is carried out sequential two or more stages) in order to control the particle size distribution. It is preferable to carry out the crushing sequentially three times or more (that is, the crushing is carried out sequential three or more stages). The crushing carried out in two or more stages may be performed by using the same crushing machine for the stages, or by using different crushing machines in each stage.  The crushed water-absorbing resin may be classified with a sieve of a particular mesh size, in order to give the water-absorbing resin a particular particle size distribution. There is no particular limit in terms of a classifier. For example, the classifier may be a vibrating sieve (unbalance weight driving type, resonance type, vibrating mortar type, electromagnetic type, circular vibrating type, or the like) an in-surface moving sieve (horizontal 710 μm to 450 μm. Sieves out of the range would possibly fail to give the particle size distribution to the water-absorbing resin. It is preferable to use two or more sieves having different mesh sizes. In order to give the water-absorbing resin of the present invention the particular particle size distribution, further classification may be performed so as to remove part or all of particles having a diameter less than a particular diameter. In this step, there is no particular limit in terms of the classifier. For example, the classifiers exemplified above can be used preferably. In addition to the classified, particulate-type classifiers (centrifugal force type, inertial force type and the like), and the like may be used. This step removes part or all of the particles having a diameter preferably less than 200 μm, more preferably less than 150 μm, and most preferably less than 106 μm, in order to obtain the water-absorbing resin.  Furthermore, the `880 patent discloses that the particles removed (removed fine particles) by the classification are recycled and transformed, for example by agglomeration, to larger particles or particle-shape agglomerations, so as to be used as the water-absorbing resin. The recycling of the removed fine particles may be carried out by well-known arts such as a method in which a warm water and fine powder of a water-absorbing resin are mixed and then dried (U.S. Pat. No. 6,228,930).  The `880 patent discloses the recycled water-absorbing resin may be used as the water-absorbing resin, or may be returned to the pulverizing step (that is, the pulverizing step may be repeated with the recycled water-absorbing resin). In order to attain the targeted water-absorbing resin, the recycled particles are preferably returned to the pulverizing step, see col.13, ln. 1 to col. 14, ln.17.  The `880 patent also discloses that the polymerization may be carried out with various foaming agents which contains a hydrophilic polymer in a range of 0% to 50% by weight (with respect to the monomer), another component in a range of 0% to 10% by weight, and the like, where the hydrophilic polymer may be starch/cellulose, derivatives of starch/cellulose, polyvinyl alcohol, polyacrylic acid (salts), polyacrylic acid (salt)-based cross linking material, or the like, and the another component may be (hydrogen) carbonate, carbon dioxide, an azo compound, and an inert organic solvent, or the like; various surfactants; chelating agents; inorganic particulates such as kaolin, talc, silicon dioxide, and the like; multivalent metal salts such as aluminum polychloride, aluminum sulfate, magnesium sulfate, and the like, see col. 12, lns. 20-34. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the `880 patent and the instant claims 1, 3-4, and 6-8 is that the prior art does not teach pulverizing the dried polymer to prepare pulverized particles so that particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claims 1, 3-4, and 6-8 would have been obvious over the composition of the `880 patent, because the prior teaches a general method to prepare a super absorbent polymer at most preferably in a range of 710 μm to 450 μm. Sieves out of the range would possibly fail to give the particle size distribution to the water-absorbing resin. It is preferable to use two or more sieves having different mesh sizes. In order to give the water-absorbing resin of the present invention the particular particle size distribution, further classification may be performed so as to remove part or all of particles having a diameter less than a particular diameter. In this step, there is no particular limit in terms of the classifier. For example, the classifiers exemplified above can be used preferably. In addition to the classified, particulate-type classifiers (centrifugal force type, inertial force type and the like), and the like may be used. 
 Furthermore, the `880 patent discloses that the particles removed (removed fine particles) by the classification are recycled and transformed, for example by agglomeration, to larger particles or particle-shape agglomerations, so as to be used as the water-absorbing resin.  To one ordinary skilled in the art it would have been routine optimization to prepare pulverized particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles base on the particular particle size distribution and further classification taught by the `880 patent described above.  

In terms of claim 2, the `880 patent teaches that the polymerization may be carried out with various foaming agents which contains a hydrophilic polymer in a range of 0% to 50% by weight (with respect to the monomer), another component in a range of 0% to 10% by weight, and the like, where the hydrophilic polymer may be starch/cellulose, derivatives of starch/cellulose, polyvinyl alcohol, polyacrylic acid (salts), polyacrylic acid (salt)-based cross linking material, or the like, and the another component may be (hydrogen) carbonate, carbon dioxide, an azo compound, and an inert organic solvent, or the like; various surfactants; chelating agents; inorganic particulates such as kaolin, talc, silicon dioxide, and the like; multivalent metal salts such as aluminum polychloride, aluminum sulfate, magnesium sulfate, and the like, see col. 12, lns. 20-34. 

In terms of claim 9, the `880 patent teaches that the particles removed (removed fine particles) by the classification are recycled and transformed, for example by agglomeration, to larger particles or particle-shape agglomerations, so as to be used as the water-absorbing resin. The recycling of the removed fine particles may be carried out by well-known arts such as a method in which a warm water and fine powder of a water-absorbing resin are mixed and then recycled water-absorbing resin may be used as the water-absorbing resin, or may be returned to the pulverizing step (that is, the pulverizing step may be repeated with the recycled water-absorbing resin), fine powder of a water-absorbing resin and a monomer aqueous solution are mixed and then polymerization is carried out; a method in which water is added to fine powder of a water-absorbing resin and agglomeration is carried out with a surface-pressure equal to or higher than a particular level (European Patent No. 844270) and a method in which a fine powder of a water-absorbing resin is wetted sufficiently so as to form an amorphous gel, and then the amorphous gel is dried and crushed (U.S. Pat. No. 4,950,692), see col.13, lns. 59 to col. 14, ln.1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-4 and 6-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,161,942 (“the `942 patent”) in view of US Patent No. 7,803,880 (“the `880 patent”).
Applicant’s claims 1-4 and 6-9 and claims 1-9 of the `942 patent are drawn to a method for preparing a superabsorbent polymer comprising: preparing a hydrogel polymer by performing thermal polymerization or photopolymerization on a monomer composition comprising a water-soluble ethylene-based unsaturated monomer and a polymerization initiator; drying the hydrogel polymer to form a dried polymer; pulverizing the dried polymer to form a pulverized polymer; classifying the pulverized polymer into a fine powder having a particle diameter of 150 μm or less and a normal particle having a particle diameter of more than 150 μm to 850 μm or less and preparing a fine powder reassembly by mixing the fine powder with water, see Applicant’s claim 9 and claim 1 of the `942 patent.  
In terms of the difference of pulverizing the dried polymer to prepare pulverized particles so that particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles; and subjecting the pulverized particles to secondary pulverization of Applicant’s claim 1 and the claims of the `942 patent, the `880 patent teaches and/or suggests  a general method to prepare a super absorbent polymer at most preferably in a range of 710 μm to 450 μm. Sieves out of the range would possibly fail to give the particle size distribution to the water-absorbing resin. It is preferable to use two or more sieves having different mesh sizes. In order to give the water-absorbing resin of the present invention the particular particle size distribution, further classification may be performed so as to remove part or all of particles having a diameter less than a particular diameter. In this step, there is no particular limit in terms of the classifier. For example, the classifiers exemplified above can be used preferably. In addition to the classified, particulate-type classifiers (centrifugal force type, inertial force type and the like), and the like may be used. This step removes part or all of the particles having a diameter preferably less than 200 μm, more preferably less than 150 μm, and most preferably less than 106 μm, in order to obtain the water-absorbing resin, see col.13, ln. 1 to col. 14, ln.17.  Furthermore, the `880 

Conclusions
Claims 1-4 and 6-9 are rejected.
Claims 31-36 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731